             Case 3:21-cr-00838-TWR Document 44 Filed 07/26/21 PageID.112 Page 1 of 3
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                  AMENDED JUDGMENT IN A CRIMINAL
                UN1TED STATES OF AMERICA                                       r'A~V
                                      V.                                       (For Offenses Committed On or After November 1, 1987)
           CHRISTIAN ABRAHAM GUEVARA ( 1)
                                                                                  Case Number: 3:21-CR-00838-TWR

                                                                               Merle N Schneidewind
                                                                               Defendant' s Attorney
USM Number                            32357-509
IZ!   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

THE DEFENDANT:
0     pleaded guilty to count(s)             1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                              Count
8: 1324(a)(l )(A)(ii) - Transportation Of Certain Aliens                                                                            1




     The defendant is sentenced as provided in pages 2 through                            3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)            2-3 of the Information                           are         dismissed on the motion of the United States.

IZ!    Assessment : $100.00 - waived
       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
IZI    JVTA Assessment* : $ 5,000.00 - waived
       The Court finds the defendant indigent
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    No fine                      D Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                               June 7. 2021
                                                                               Date of Imposition of Sentence


                                                                                 ~            '\~.W.0--
                                                                               HON. TODD W. ROBINSON
                                                                               UNITED STATES DISTRICT JUDGE
               Case 3:21-cr-00838-TWR Document 44 Filed 07/26/21 PageID.113 Page 2 of 3
.-
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                    CHRISTIAN ABRAHAM GUEVARA (1)                                            Judgment - Page 2 of 3
CASE NUMBER:                  3:21-CR-00838-TWR




                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     Time served




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at                             A.M.              on
                                                                       -------------------
           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                    --------------
     at                                       , with a certified copy of this judgment.
          ------------


                                                                       UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      3 :21-CR-00838-TWR
             Case 3:21-cr-00838-TWR Document 44 Filed 07/26/21 PageID.114 Page 3 of 3
  ,'

  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:          CHRISTIAN ABRAHAM GUEVARA ( 1)                                     Judgment - Page 3 of 3
       CASE NUMBER:        3 :2 l-CR-0083 8-TWR

                                           UNSUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                              SPECIAL CONDITIONS

1. The defendant must not commit another federal, state, or local crime.




                                                                                             3:21-CR-00838-TWR
